DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The restriction between the inventions group I and group II is withdrawn.

Claims Status
	Claims 1-5,9-20,25,26,32 and 36-53 are pending in the application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18,25,26 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) assessing renal function via administration of a fluorescent compound and detecting spectral energy emanating from the fluorescent compound. This judicial exception is not integrated into a practical application because Rajagopalan et al. (US 8,115,000B2) discloses the method of assessing physiological function (e.g. renal function) of a patient via administering pyrazine derivatives 
    PNG
    media_image1.png
    93
    134
    media_image1.png
    Greyscale
to a patient, exposing the pyrazine derivative to visible or near infrared light and detecting the spectral energy emanating from the pyrazine derivative (column 5, lines 10+; column 9, lines 50-62; column 10, lines 35+). The claim(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: the technique for measuring the concentration of a compound of Formula I and the technique for determining the GFR in a patient. 
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: the technique for assessing the renal function of the patient based on the detected spectral energy. 

Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to how AA may comprise a peptide chain when only one amino acid is present.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18,25,26 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by William-Olsson et al. (J. Am. Soc. Nephrol. 2014, 25, 392A).
William-Olsson et al. (J. Am. Soc. Nephrol. 2014, 25, FR-PO091, p392A) teaches of a device for transcutaneous measurement of GFR in an acute kidney disease model (Background). The rats with induced renal injury were intravenously administered an exogenous fluorescent marker (Methods), wherein the rats with induced renal injury do not exclude those with at least stage 1 CKD. 
. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,9-17 and 36-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) (further stated as “Rajagopalan et al.”) in view of Raghavan Rajagopalan and Richard B. Dorshow (2012). Exogenous Fluorescent Agents for the Determination of Glomerular Filtration Rate, Chronic Kidney Disease, Prof. Monika Gooz (Ed), ISBN: 978-953-51-0171-0, InTech, Available from: http://www.intechopen.com/books/chronic-kidney-disease/exogenous-fluorescent-agents-for-the-determination-of-glomular-filtration-rate (further stated as “Rajagopalan/Dorshow”) and Rebec et al. (US 2013/0303865A1) and in further view of Schultz et al. (US 2018/0214057A1).
J. Med. Chem. 2011, 54, 5048-5058) discloses pyrazine-bis(carboxyamides), such as 
    PNG
    media_image2.png
    125
    203
    media_image2.png
    Greyscale
used as fluorescent glomerular filtration rate (GFR) agents for real-time point-of-care monitoring of GFR (abstract; Scheme 1; p5052, conclusion). GFR is the widely accepted indicator of renal function (p5048, Introduction). 
The 
    PNG
    media_image2.png
    125
    203
    media_image2.png
    Greyscale
encompasses the compound of formula I of the instant claims when X1 and X2 are –CO(AA), such as D-α-serine; Y1 and Y2 are –NR1R2; and R1 and R2 are H. Therefore the pyrazine compounds of the disclosure have the same properties and are capable of the same functions, such as capable of being configured to emit light when exposed to electromagnetic radiation of the instant claims.
The agents are administered to a subject (rat) and in vivo time-dependent fluorescence detected at 10 min, 20 min, 30 min and 60 min post administration. A pre-administration image was initially collected (Figure 3) which encompasses measuring the transdermal fluorescence emitted from the compound of the instant claims. The compounds 2a-e exhibited absorption maxima in the range of 430-440 nm and emission maxima in the range of 550-560 nm (p5050, right column, first paragraph). 
Figure 4 teaches of fluorescence measurements as a function of time (data was normalized to peak value of each ROI). The fluorescence signal is seen to monotonically increase over the bladder region as expected (p5052, right column, first full paragraph). Over the shoulder region, the signal is seen to increase post administration of the tracer agent and then wash out as a function of time as it is 
Injected dose recovery in urine studies were conducted wherein the test compound was administered via injection with subsequent collection of urine at the time points of 2,4 and 6h post injection (p5056, Injected dose recovery in urine studies) which encompasses the single injection of the instant claims and collecting urine from the patient to determine the rate in which the kidneys eliminate the compound from the body of the patient of the instant claims.
Invasive pharmacokinetic studies were conducted wherein the test compound was administered, blood samples were taken at 0,1,6,12,18,30,45,60,90 and 120 minutes and the concentration of compound determined via HPLC analysis using a set of external calibration standards and fluorescence detection. The resulting pharmacokinetic parameters of the compounds were analyzed using WinNonLin pharmacokinetic modeling software (p5057, Invasive pharmacokinetic studies).
The blood samples encompass the taking of aliquots of blood from the patient and measuring the concentration of the compound of Formula I in plasma in blood of the instant claims.
The measurement of the concentration encompasses the concentration of the instant claims.
Rajagopalan et al. does not disclose a.) a pharmaceutically acceptable excipient (e.g. PBS), b.) attaching a sensor on a body (e.g. skin) of the patient to generate and deliver electromagnetic radiation to the compound and detect emitted light, c.) 12-48 hour measurement time window, and d.) does not explicitly disclose determining GFR.
Raghavan Rajagopalan and Richard B. Dorshow (2012). Exogenous Fluorescent Agents for the Determination of Glomerular Filtration Rate, Chronic Kidney Disease, Prof. Monika Gooz (Ed), ISBN: 978-953-51-0171-0, InTech, Available from: http://www.intechopen.com/books/chronic-kidney-disease/exogenous-fluorescent-agents-for-the-determination-of-glomular-filtration-rate discloses that glomerular filtration rate is now widely accepted as the best indicator of renal function in the state of 
    PNG
    media_image3.png
    82
    178
    media_image3.png
    Greyscale
are glomerular filtration tracer agents (GFR) (p254, second paragraph; Figs. 3 and 4) based on the fluorescent properties, plasma protein binding data, injected dose recovered in urine, the plasma clearance data, etc. (p257, first paragraph).
Previous methods for measuring GFR include measuring exogenous tracers at frequent intervals over a 24 hour period via ex-vivo handling of blood and urine samples and HPLC (p252, second paragraph).
The pyrazine derivatives can be mixed with PBS to form a solution for administration (p255, second paragraph). The real-time optical imaging of pyrazine at 1 hour post administration into mice is shown in Fig. 5 wherein the tracer distributed throughout the body and then concentrated in one spot in the abdomen. A high percentage of the injected dose was recovered in urine (p255, first full paragraph). The continuously monitored fluorescent signal is shown in Fig 7. An increase in fluorescence is immediately seen in the subject. The fluorescence decreases back to baseline as the kidney removes the tracer agent from the body (p257, second paragraph). 
Plasma protein binding and urinary clearance properties of the pyrazine derivatives are superior to iothalamate, which is the currently used gold standard for clinical GFR measurements (p254, second paragraph; p257, 5. Conclusions).
The pyrazine derivatives are used for the determination of GFR under both chronic and acute settings (p257, 5. Conclusions). The GFR measurements are useful for patients with chronic illness such as diabetes, etc. (p251, 1. Introduction).
The real time monitoring of renal clearance is accomplished via the non-invasive in vivo detection apparatus shown in Fig. 6 comprising a solid state laser light source, detector, power supply,

The fiber optic bundle was placed 2mm from a rat ear and the output of the photosensor was connected to a lock-in-amplifier. The lock-in output was digitized and the digitized date was acquired by computer using data acquisition software (p257, first paragraph).
Optimization parameters for the instrument include incident light power and power density, light delivery and collection fiber optics, light source and detector, placement of the detector on body and the data acquisition and analysis algorithm (p258, first paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the pyrazine-bis(carboxyamides) of Rajagopalan et al. in a PBS buffer as Rajagopalan et al. teaches of injecting analogous pyrazine compounds into a subject for in vivo time-dependent fluorescence detection and Rajagopalan/Dorshow teaches that analogous pyrazine derivatives can be mixed with PBS for administration and in vivo real-time optical imaging wherein in vivo administration necessarily requires pharmaceutically acceptable solutions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a sensor to the subject for generating and delivering electromagnetic radiation and detecting emitted light as Rajagopalan/Dorshow teaches of real time monitoring of renal clearance after administration of a pyrazine derivative is accomplished via placing non-invasive in vivo detection apparatus comprising a solid state laser light source, detector, power supply, computer, etc. on the ear of a subject which predictably provides electromagnetic radiation from the light source and detect the emitted light of the pyrazine derivative with the detector to determine GFR non-invasively. 
The ear of the subject encompasses the skin of a patient of the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the GFR of a patient as Rajagopalan et al. and Rajagopalan/Dorshow teach that method for measuring GFR include measuring the concentration of exogenous tracers at 
The measurements of the concentration of exogenous tracers over a 24 hour period encompasses the about 12 to about 48 hour measurement time window of the instant claims. 

Rajagopalan et al. does not disclose that the patient has at least stage 1 CKD.
Rebec et al. (US 2013/0303865A1) discloses an end stage renal disease (ESRD) monitoring system including an analyte sensor and a reader device with optical sensors to capture an image of the implanted sensor and to determine the concentration of the target analytes based at least in part on the image (abstract; p2, [0028],[0031]). The system is used to monitor the condition of ESRD in an individual with renal disease and to alert the individual of an impending or immediate need for dialysis, based on the concentrations of one or more non-analytes in the interstitial fluid of the individual (p2, [0021],[0024]; p4, [0038]). 
FIG.6 illustrates an example of a logic flow diagram for determining an estimated glomerular filtration rate (eGFR) (p1, [0011];[0139],[0144]).
The reader device compares the determined or calculated value of a subject to a reference range or reference values wherein the different stages of renal failure are provided (Fig. 8; p15, [0143] and table). The reader device may extrapolate a detection range for the analysis region based on the difference(s) between the selected and pre-determined range and corresponding detection range (p10, [0099]; p12, [0119]). The patients can be in any stage of renal disease I,II,III,IV and V, such as an earlier stage, such as stage 1-3 (p2, [0023]; p3, [0036]; p15, [0142]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to examine the GFR of a subject who has any stage of renal disease, such as at 

In regards to claims 44-53, Rajagopalan et al. does not disclose a.) measuring diffuse reflectance of the skin prior to and/or after administering the compound of Formula I, b.) monitoring equilibration of the compound which comprises fitting a change in fluorescence intensity over time to a single exponential function and deeming the equilibration complete once the fitted time constant is stable, c.) correlating a decrease in light emitted by the compound of Formula I over the measurement time window to the GFR, and d.) calculating a decay parameter associated with renal clearance which is normalized to the body size of the patient, such as body surface area or volume distribution.
Schultz et al. (US 2018/0214057A1) discloses a method of monitoring a time-varying fluorescence signal emitted from a fluorescent agent that includes providing at least two measurements obtained from a patient before and after administration of the fluorescent agent (abstract). The method involves non-invasive monitoring of a fluorescent tracer with diffuse reflection corrections (title).
The time-dependent decrease in fluorescence is measured after introduction of an exogenous fluorescent agent into a circulatory vessel of the patient and may be analyzed to obtain information regarding renal function of the patient (p3, [0052]). The rate decrease in fluorescence may be assumed to be proportional to the rate of removal of the exogenous fluorescent agent by the kidneys of the patient, thereby providing a measurement of renal function including glomerular filtration rate (GFR) (p3, [0052]). 
The fluorescence is detected by a light detector which may be influenced by the light passing through intervening tissue (p3-4, [0053],[0058]). A sensor head includes a light source and a light

The processing unit includes a diffuse reflectance correction subunit and may correct the measured fluorescence data to remove the effect of changes to the optical properties of the tissues of the patient (p21, [0188]). In one aspect, a linear fit and a 2-exponential fits to the IF data may be compared. Equilibration may be identified as complete once the fitting error is equivalent (corrected for the extra degrees of freedom in the 2-exponential fit) (p26, [0235]). The processing unit may further include an RDTC (renal decay time constant) calculation subunit configured to automatically transform the IF signals into a RDTC (p27, [0238]). The RDTC calculation subunit may convert RDTC into glomerular filtration rate (GFR) using known methods. The RDTC may be inverted and multiplied by a slope, resulting in cGFR, a prediction of GFR that may be corrected for body size (e.g. body surface area, or volume of distribution) (p27, [0240]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the sensor of Schultz et al. with a diffuse reflectance correction subunit for the method of determining the GFR for the advantage of correcting the measured fluorescence data to remove the effect of changes to the optical properties of the tissues of the patient. The non-invasive monitoring of a fluorescent tracer with diffuse reflection corrections includes comparing a linear fit and a 2-exponential fits to the IF data. Equilibration may be identified as complete once the fitting error is equivalent (corrected for the extra degrees of freedom in the 2-exponential fit). The processing unit may further include an RDTC (renal decay time constant) calculation subunit configured to automatically transform the IF signals into a RDTC. The RDTC calculation subunit may convert RDTC into glomerular filtration rate (GFR) using known methods. The RDTC may be inverted and multiplied by a slope, resulting in cGFR, a prediction of GFR that may be corrected for body size (e.g. body surface area, or volume of distribution).

s 18-20,25,26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US 8,115,000B2).
Rajagopalan et al. (US 8,115,000B2) discloses the method of assessing renal function of a patient via administering pyrazine derivatives 
    PNG
    media_image1.png
    93
    134
    media_image1.png
    Greyscale
to a patient, exposing the pyrazine derivative to visible or near infrared light and detecting the spectral energy emanating from the pyrazine derivative (column 5, lines 10+; column 9, lines 50-62; column 10, lines 35+; Example 12). Renal function can be determined based on the detected spectral energy and can be used to diagnose the patient’s physiological condition (column 10, lines 64+; column 11, lines 1-10). 
The pyrazine derivatives 
    PNG
    media_image1.png
    93
    134
    media_image1.png
    Greyscale
comprises X1 and X2 are independently selected from –COR1, -CONR2R3, -CO(AA), etc.; Y1 and Y2 are independently selected from –NR12R13, -OR10, etc.; R1 to R21 are independently selected from H, -CH2(CHOH)aR44, -(CH2CH2O)cR49, etc. (column 6 in its entirety). AA comprises a polypeptide chain including one or more amino acids, such as serine, etc. (column 7, lines 20-39). The pyrazine derivatives comprise 3,6-diamino-N2,N5-bis(serine)-pyrazine-2,5-dicarboxamide (example 3). 
The pyrazine derivatives may be administered in solutions, such as a phosphate buffer via intravenous injection (column 9, lines 63+; column 10, lines 1-16). 
Acute renal failure (ARF) is a common ailment in patients and early diagnosis is important wherein dynamic monitoring of renal function minimizes the risk of ARF (column 1, lines 35-62).
Rajagopalan et al. does not disclose that the patient has at least stage 1 CKD.
Rajagopalan et al. teaches that the spectral signal exhibiting deficient renal function may decay back to baseline in a time of T +4 hours (column 26, lines 60+), and therefore, it would have been . 


Claims 1-5,9-20,25,26,32,36-39 and 41-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debreczeny et al. (Proc. SPIE 2/21/17 as provided in the IDS filed 8/24/21) in view of Schultz et al. (US 2018/0214057A1).
Debreczeny et al. discloses injecting the fluorescent tracer MB-102 into a subject and using a blue LED light source, a sensor to detect the rate of change of agent fluorescence trans-cutaneously and a monitor to convert fluorescence decay rate into semi-continuous GFR (p3-5,8). The sensor attaches to the skin (p3,4) and the light collected is adjusted on a subject-by-subject basis to account for the skin color (p5).  
Repeated blood draws were also done throughout a 12 hour period to measure GFR (p8).
Debreczeny et al. does not disclose a patient has at least stage 1 CKD.
Debreczeny et al. discloses that the patients examined were 16 healthy subjects but states the GFR is used to determine the stage of kidney disease which comprise five stages of kidney disease and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method and device for examining subjects with kidney disease, such as those with at least stage 1 CKD to determine if dialysis is required.

With regards to the instant claims 45-53:
Debreczeny et al. does not disclose a.) measuring diffuse reflectance of the skin prior to and/or after administering the compound of Formula I, b.) monitoring equilibration of the compound which comprises fitting a change in fluorescence intensity over time to a single exponential function and 
Schultz et al. (US 2018/0214057A1) discloses a method of monitoring a time-varying fluorescence signal emitted from a fluorescent agent that includes providing at least two measurements obtained from a patient before and after administration of the fluorescent agent (abstract). The method involves non-invasive monitoring of a fluorescent tracer with diffuse reflection corrections as well as that stated above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the sensor of Schultz et al. with a diffuse reflectance correction subunit for the method of determining the GFR for the advantage of correcting the measured fluorescence data to remove the effect of changes to the optical properties of the tissues of the patient. The non-invasive monitoring of a fluorescent tracer with diffuse reflection corrections includes comparing a linear fit and a 2-exponential fits to the IF data. Equilibration may be identified as complete once the fitting error is equivalent (corrected for the extra degrees of freedom in the 2-exponential fit). The processing unit may further include an RDTC (renal decay time constant) calculation subunit configured to automatically transform the IF signals into a RDTC. The RDTC calculation subunit may convert RDTC into glomerular filtration rate (GFR) using known methods. The RDTC may be inverted and multiplied by a slope, resulting in cGFR, a prediction of GFR that may be corrected for body size (e.g. body surface area, or volume of distribution).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1,3-5,18,19,25,26 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,722,685B2 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058). The pyrazine compounds of US 8,722,685B2 are analogous to the pyrazine compounds used in the method for determining GFR and the method of assessing renal function of the instant claims. U.S. Patent No. 8,722,685B2 does not disclose determining GFR or assessing renal function in a patient.
Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) discloses pyrazine-bis(carboxyamides), such as 
    PNG
    media_image4.png
    103
    235
    media_image4.png
    Greyscale
used as fluorescent glomerular filtration rate (GFR) agents for real-time point-of-care monitoring of GFR which is a measure of renal function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the compounds of U.S. Patent No. 8,722,685B2 for determining GFR, not excluding patients with at least stage one 1 CKD, as the compounds of Rajagopalan et al. encompass the compounds of U.S. Patent No. 8,722,685B2.
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,5,6,8,10-12 and 33-35 of U.S. Patent No. 8,778,309B2 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058). The pyrazine compounds used for the method of assessing renal function of US 8,778,309B2 are analogous to the pyrazine compounds used in the method for determining GFR of the instant claims. U.S. Patent No. 8,778,309B2 does not disclose determining GFR in a patient.
J. Med. Chem. 2011, 54, 5048-5058) discloses pyrazine-bis(carboxyamides), such as 
    PNG
    media_image4.png
    103
    235
    media_image4.png
    Greyscale
used as fluorescent glomerular filtration rate (GFR) agents for real-time point-of-care monitoring of GFR which is a measure of renal function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the compounds of U.S. Patent No. 8,778,309B2 for determining GFR, not excluding patients with at least stage one 1 CKD, as the compounds of Rajagopalan et al. encompass the compounds of U.S. Patent No. 8,778,309B2.
Claims 18,19,25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,5,6,8,10-12 and 33-35 of U.S. Patent No. 8,778,309B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the pyrazine compounds used for the method of assessing renal function of US 8,778,309B2 are analogous to the pyrazine compounds of the instant claims. The method of assessing renal function of US 8,778,309B2 comprises analogous steps to the method of assessing renal function of the instant claims, not excluding patients with at least stage one 1 CKD.
Claims 1,3-5,18,19,25,26 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2 and 4-14 of U.S. Patent No. 9,005,581B2 in view of Proreddy et al. (Proc. SPIE 2011, 7910, 791010-1 to 791010-7). The U.S. Patent No. 9,005,581B2 discloses the compounds of Formula (FXI) 
    PNG
    media_image5.png
    147
    293
    media_image5.png
    Greyscale
 for in vivo optical imaging to assess physiological function of the renal system which encompasses the compound of Formula I of the instant 1 and X2 are –CONR1R2; Y1 and Y2 are –NR1R2; R1 is H and R2 is –(CH2CH2O)cH for the method for determining GFR and the method of assessing renal function. US 9,005,581B2 doesn’t disclose determining a glomerular filtration rate (GFR). 
Proreddy et al. (Proc. SPIE 2011, 7910, 791010-1 to 791010-7) discloses the measurement of GFR with the compounds 
    PNG
    media_image6.png
    135
    352
    media_image6.png
    Greyscale
via non-invasive renal function monitoring. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the compounds of U.S. Patent No. 9,005,581B2 for determining GFR, not excluding patients with at least stage one 1 CKD, as the compounds of Proreddy encompass the compounds of U.S. Patent No. 9,005,581B2
Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,114,160B2 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058). The pyrazine compounds used for the method of using a compound, such as assessing renal function of US 9,114,160B2 are analogous to the pyrazine compounds used in the method for determining GFR of the instant claims. U.S. Patent No. 9,114,160B2 does not disclose determining GFR in a patient.
Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) discloses pyrazine-bis(carboxyamides),
such as 
    PNG
    media_image4.png
    103
    235
    media_image4.png
    Greyscale
used as fluorescent glomerular filtration rate (GFR) agents for real-time point-of-care monitoring of GFR which is a measure of renal function.
.
Claims 18,19,25,26 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,114,160B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the pyrazine compounds used for the method of using a compound, such as assessing renal function of US 9,114,160B2 are analogous to the pyrazine compounds used in the method of assessing renal function of the instant claims. The method of assessing renal function of US 9,114,160B2 comprises analogous steps to the method of assessing renal function of the instant claims, not excluding patients with at least stage one 1 CKD.
Claims 1,3-5,18,19,25,26 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2 and 5-8 of U.S. Patent No. 9,376,399B2 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058). The pyrazine compounds of US 9,376,399B2 are analogous to the pyrazine compounds used in the method for determining GFR and the method of assessing renal function of the instant claims. U.S. Patent No. 9,376,399B2 does not disclose determining GFR or assessing renal function in a patient.
Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) discloses pyrazine-bis(carboxyamides),
such as 
    PNG
    media_image4.png
    103
    235
    media_image4.png
    Greyscale
used as fluorescent glomerular filtration rate (GFR) agents for real-time point-of-care monitoring of GFR which is a measure of renal function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the compounds of U.S. Patent No. 9,376,399B2 for determining GFR, not excluding .
Claims 1,3-5,18,19,25,26 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,480,687B2 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058). The pharmaceutical composition comprising the pyrazine compounds of US 9,480,687B2 are analogous to the pyrazine compounds used in the method for determining GFR and the method of assessing renal function of the instant claims. U.S. Patent No. 9,480,687B2 does not disclose determining GFR or assessing renal function in a patient.
Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) discloses pyrazine-bis(carboxyamides),
such as 
    PNG
    media_image4.png
    103
    235
    media_image4.png
    Greyscale
used as fluorescent glomerular filtration rate (GFR) agents for real-time point-of-care monitoring of GFR which is a measure of renal function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the compounds of U.S. Patent No. 9,480,687B2 for determining GFR, not excluding patients with at least stage one 1 CKD, as the compounds of Rajagopalan et al. encompass the compounds of U.S. Patent No. 9,480,687B2.
Claims 1,3-5,9-20,25,26 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,115,000B2 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058). The pyrazine compounds of US 8,115,000B2 are analogous to the pyrazine compounds used in the method for determining GFR and the method of assessing renal function of the instant claims. U.S. Patent No. 8,115,000B2 does not disclose determining GFR or assessing renal function in a patient.
J. Med. Chem. 2011, 54, 5048-5058) discloses pyrazine-bis(carboxyamides), such as 
    PNG
    media_image2.png
    125
    203
    media_image2.png
    Greyscale
used as fluorescent glomerular filtration rate (GFR) agents for real-time point-of-care monitoring of GFR which is a measure of renal function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the compounds of U.S. Patent No. 8,115,000B2 for determining GFR, not excluding patients with at least stage one 1 CKD, as the compounds of Rajagopalan et al. encompass the compounds of U.S. Patent No. 8,115,000B2.
Claims 1,3-5,18,19,25,26 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,617,687B2 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058). The pyrazine compounds of US 10,617,687B2 are analogous to the pyrazine compounds used in the method for determining GFR and the method of assessing renal function of the instant claims. U.S. Patent No. 10,617,687B2 does not disclose determining GFR or assessing renal function in a patient.
Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) discloses pyrazine-bis(carboxyamides),
such as 
    PNG
    media_image4.png
    103
    235
    media_image4.png
    Greyscale
used as fluorescent glomerular filtration rate (GFR) agents for real-time point-of-care monitoring of GFR which is a measure of renal function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the compounds of U.S. Patent No. 10,617,687B2 for determining GFR, not excluding patients with at least stage one 1 CKD, as the compounds of Rajagopalan et al. encompass the compounds of U.S. Patent No. 10,617,687B2.
s 1,3-5,18,19,25,26 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 and 46 of copending Application No. 15/178,799 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058). The pyrazine compounds copending Application No. 15/178,799 are analogous to the pyrazine compounds used in the method for determining GFR and the method of assessing renal function of the instant claims. Copending Application No. 15/178,799 does not disclose determining GFR or assessing renal function in a patient.
Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) discloses pyrazine-bis(carboxyamides),
such as 
    PNG
    media_image4.png
    103
    235
    media_image4.png
    Greyscale
used as fluorescent glomerular filtration rate (GFR) agents for real-time point-of-care monitoring of GFR which is a measure of renal function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the compounds of copending Application No. 15/178,799 for determining GFR, not excluding patients with at least stage one 1 CKD, as the compounds of Rajagopalan et al. encompass the compounds of copending Application No. 15/178,799. This is a provisional nonstatutory double patenting rejection.
Claims 1,3-5,36-38,41-44 and 46-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11-18,22-27,29,30,34,40,45,46 and 49-53 of copending Application No. 16/171,689 in view of Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058). The pyrazine compounds and system for determining GFR of copending Application No. 16/171,689 are analogous to the pyrazine compounds used in the method for determining GFR and the system for determining GFR of the instant claims. Copending Application No. 16/171,689 does not disclose determining GFR in a patient.
Rajagopalan et al. (J. Med. Chem. 2011, 54, 5048-5058) discloses pyrazine-bis(carboxyamides),
such as 
    PNG
    media_image2.png
    125
    203
    media_image2.png
    Greyscale
used as fluorescent glomerular filtration rate (GFR) agents for real-time point-of-care monitoring of GFR which is a measure of renal function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the compounds of copending Application No. 16/171,689 for determining GFR, not excluding patients with at least stage one 1 CKD, as the compounds of Rajagopalan et al. encompass the compounds of copending Application No. 16/171,689. This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618